DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the calculation device" in line 11.  There is insufficient antecedent basis for this limitation in the claim. Amending the limitation to “the computing device” would overcome the rejection.
Claims 2, 3, and 12 also recite the limitation "the calculation device".
Dependent claims 2-17 inherit the above deficiency.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 6, 10, 12, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McWilliams (US 7975109) in view of Jeddeloh (US 2003/0221078).
Regarding claim(s) 1 and 18, McWilliams teaches:
A calculation system comprising: a computing device having one or more instruction-controlled processing cores and a memory controller, the memory controller including a cache memory; and 	Fig. 3B and Col. 114, lines 41-60 show that one or more functions of memory sub-system controller 112 (or of other components, such as switch 116 as illustrated in FIG. 1A) are performed, at least in part, by software executing on the respective processors of the particular node. As illustrated in FIG. 2D, CPU complex 109 (also illustrated in FIG. 1D) includes one or more of the functions of memory sub-system controller 112 and/or of switch 116, including map/data control 386, cache control 382. Col. 106, lines 47-58 show that map/data control 386 is coupled to cache control 382 and to sequential write control 384 so that cache control 382 and sequential write control 384 are enabled to access the less-fine-grained memory via one or more maps. Map/data control 386 is coupled to page/block control 378 to enable selection of available paragraphs and/or pages and/or blocks for writing. In some embodiments, map/data control 386 returns physical addresses of unused but not yet erased paragraphs and/or pages and/or blocks to page/block control 378. In various embodiments, 
a memory circuit coupled to the memory controller via a data bus and an address bus,    Figs. 3 and Col. 92, lines 40-67 show that the less-fine-grained memory includes a plurality of portions (128.A1, . . . , 128.An, . . . , 128.Z1, . . . , 128.Zn as illustrated in FIG. 3A, or 128.A1', . . . , 128.An', 128.Z1', . . . , 128.Zn' as illustrated in FIG. 3C), each of the portions including one or more memory chips, such as one or more memory chips sharing a data bus, or two or more memory chips stacked in a single package. Col. 86, lines 53-57 show FIGS. 2B, 2E, and 2F illustrating embodiments of a routing table, such as a routing table usable with routing unit 213 (as illustrated in FIG. 2A). A communication received from a receiving one of the ports of switch 116 includes an address, such as a node address, or a key associated with an object.	
the memory circuit being adapted to have a first m-bit memory location accessible by a plurality of first addresses provided on the address bus, 	Col. 13, lines 46-50 show that a particular node address space maps only a first portion of a memory, and a second portion of the memory is either accessible in other node address spaces, or is not accessible in any node address space.	
McWilliams does not explicitly teach, but Jeddeloh teaches the calculation device being configured to select, in order to each memory operation accessing the first m-bit memory location, one address among the plurality first addresses.	[0016] Once the commands and addresses have been loaded into the sequencer state matrix 180, they are transferred to a first in, first out (FIFO) buffer 190 at a rate corresponding to the frequency of the system clock signal. However, the system clock signal from the system clock 126 is not used to load the commands and addresses into the buffer 190. Instead, the commands and addressed are loaded into the FIFO buffer 190 responsive to a first clock signal from a phasing unit 194. A second clock signal is 
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the data storage system of McWilliams with the memory device sequencing method/system of Jeddeloh. The rationale for doing so would have been that use of FIFO buffer to store and select pending commands is a known technique that one of ordinary skill in the art would be capable of, and motivated to applying to a memory system, a known device, to obtain a result of being able to achieve efficient and reliable handling storage/retrieval commands in storage systems. This is no more than a predictable outcome which one of ordinary skill would have expected to achieve with the combination.
		
Regarding claim(s) 2, McWilliams teaches:	
wherein the first m-bit memory location is accessible by a plurality P of first addresses, the calculation device being configured to use a first of the addresses to access the first memory location during a Nth and a (N+P)th access operation to the first memory location.     FIG. 19 illustrates an example of using an element identifier to access memory devices located at one or more nodes. Col. 13, lines 46-50 show that a particular node address space maps only a first portion of a memory, and a second portion of the memory is either accessible in other node address spaces, or is not accessible in any node address space.	
		
Regarding claim(s) 6, McWilliams teaches:	
wherein the memory circuit is adapted to have a second memory location accessible by a plurality of second addresses provided on the address bus.	Col. 13, lines 46-50 show that a 
		
Regarding claim(s) 10, McWilliams teaches:		
wherein the memory controller is adapted to perform a cache clearing operation, the cache clearing operation comprising one or more sequences of memory access instructions performed by the memory controller resulting in: all or part of the cache memory writing transactions stored in the cache memory of the memory controller is written to the memory circuit; or all or part of the reading data stored in the cache memory of the memory controller is cleared from the cache memory, the reading data including data read from the memory circuit before the cache clearing operation; or all or part of cache memory writing transactions stored in the cache memory of the memory controller is written to the memory circuit and all or part of the reading data stored in the cache memory of the memory controller is cleared from the cache memory.	Col. 102, lines 57-62 show that when new data is to be stored in the cache, previous data is optionally and/or selectively removed (evicted) to make room for the new data. If the previous data is modified ("dirty"), the previous data is written back (such as to the less-fine-grained memory).	
		
Regarding claim(s) 12, McWilliams teaches:		
wherein the memory circuit includes a monitoring circuit, accessible by the calculation device, and adapted to record memory access transactions performed in the memory circuit, the calculation device being configured to generate said one or several memory access instruction sequences based on the transactions recorded by the monitoring circuit.	Col. 
		
Regarding claim(s) 17, McWilliams teaches:		
wherein the memory circuit includes a non-volatile memory matrix.	Col. 143, lines 18-25 show that a preservable portion of the fine-grained memory of a particular one of the nodes (such as some or all of fine-grained memory 124 as illustrated in FIG. 3C) is at least temporarily non-volatile. According to various embodiments, the preservable portion of the fine-grained memory is one or more of: non-volatile.	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bryant-Rich (US 2010/0205350): discloses memory system wherein at least one usable sector of the non-volatile memory array is accessible via a second address region but is not accessible via a first address region.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J CHOI whose telephone number is (571)270-0605. The examiner can normally be reached MON-FRI: 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED RUTZ can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES J CHOI/Examiner, Art Unit 2133